--------------------------------------------------------------------------------

Exhibit 10.7

BEAZER HOMES USA, INC.
DIRECTOR STOCK PURCHASE PROGRAM




Article 1 - Introduction


The Director Stock Purchase Program is hereby adopted pursuant to the 1999 Stock
Incentive Plan and is governed by the terms thereof. The purpose of the Program
is to provide a mechanism in accordance with the terms of the 1999 Stock
Incentive Plan for outside directors of Beazer Homes USA, Inc. (the “Company”)
and its subsidiaries to acquire Company stock. This is accomplished by the
outside directors deferring for a minimum of three years a portion of their
annual retainer fees up to 50% and receiving an award of Restricted Stock Units
at a discount, thus aligning Directors’ and shareholders’ interest in the
Company as well as providing the outside directors with incentives of a discount
on the stock and a tax deferral.


Article 2 - Definitions



2.1. Award - shall mean Restricted Stock Units granted under the Program.

2.2 Award Agreement - shall mean any written agreement, contract or other
instrument or document evidencing any Award granted under the Program.

2.3 Award Date - shall mean the last business day of a fiscal year.

2.4 Beneficiary - shall mean a beneficiary or beneficiaries designated by
Participant under Article 7.

2.5 Board - shall mean the Board of Directors of the Company.

2.6 Cost - shall mean the amount actually paid for a Restricted Stock Unit.

2.7 Deferral Period - shall mean a period of time (expressed in whole months) of
not less than thirty-six months beginning on an Award Date specified with
respect to Restricted Stock Units awarded on that Award Date. A Participant may
elect on his Election Form to extend the Deferral Period with respect to
Restricted Stock Units awarded to the first day of any month which is more than
thirty six months after the Award Date, but less than 120 months after the Award
Date.

2.8 Director - shall mean a member of the Board who is not also an employee of
the Company.

2.9 Disability - shall mean the permanent inability to perform the duties of a
director because of illness or injury, as determined by the Committee based on
medical evidence.

2.10 Discounted Cost - shall mean 80% of the Fair Market Value of a share of
Common Stock on the Award Date.

2.11 Election Form - shall mean the form on which the Participant elects to
defer a portion of his Retainer and receive an Award.

2.12 Fair Market Value - shall mean the fair market value of any property
(including but not limited to shares of Common Stock or other security)
determined by a valuation method as established by the Committee from time to
time. However, for purposes of the Program, the Fair Market Value of shares of
Common Stock on any day on which shares of Common Stock are traded on the New
York Stock Exchange (“NYSE”) or any other nationally recognized stock exchange
or automated quotation system shall be the closing price of such shares of
Common Stock as reported by the NYSE or such other exchange or quotation system.

2.13 Fiscal Year - shall mean the fiscal year of the Company.

2.14 Participant - shall mean a Director participating in this Program.

2.15 Plan - shall mean the Beazer Homes USA, Inc. 1999 Stock Incentive Plan.

2.16 Program - shall mean the Beazer Homes USA, Inc. Director Stock Purchase
Program.

2.17 Restricted Stock Unit or RSU - shall mean a bookkeeping entry representing
the right to receive a share of Common Stock (or a cash payment equal to the
Fair Market Value of a share of Common Stock) at some future date. A holder of
RSUs shall not be entitled to voting rights on any Shares to which the RSUs
relate. The fair market value of an RSU on any date shall be deemed to be the
Fair Market Value of a share of Common Stock on that date.

2.18 Retainer - shall mean the fee paid to a Director for a Fiscal Year for his
services rendered to the Company; provided that for purposes of this Program
only the Retainer paid to Mr. Brian Beazer in his capacity as Director shall be
deemed to be equal to the amount paid to each other Director, notwithstanding
the fact that he receives a larger amount.

2.19 Subsidiary - shall mean a company at least 50% of whose issued and
outstanding stock is owned directly or indirectly by the Company.

 
All capitalized terms used herein but not defined herein shall have the meanings
assigned to them in the Plan.
 

      1

--------------------------------------------------------------------------------

 



Article 3 - Administration



3.1 Power and Authority of the Committee. The Program shall be administered by
the Committee. Subject to the express provisions of this Program, the Plan and
applicable law, the Committee shall have complete discretion and authority with
respect to the Program and its interpretation and application. Determination by
the Committee shall be final and binding on all parties with respect to all
matters relating to the Program.

3.2 Delegation. The Committee may delegate its powers and duties under the
Program to one or more officers of the Company or any Affiliate or a committee
of such officers, subject to such terms, conditions and limitations as the
Committee may establish in its sole discretion and subject to the requirements
of the Plan.



Article 4 - Eligibility


Directors of the Company and its Subsidiaries as designated by the Committee
shall be eligible to participate in the Program.


Article 5 - Purchases



5.1 General. Each Participant shall be entitled to elect to receive up to 50% of
his Retainer as an award of RSUs. The number of RSUs to be awarded to
Participants shall be determined using a 20% discount from the Fair Market Value
of the Common Stock on the Award Date.

5.2 Purchases. For each Fiscal Year, each Participant may elect to receive up to
50% (in whole percentages) of his Retainer for that Fiscal Year as an award of
RSUs by completing an Election Form. The Election Form shall provide that the
Participant elects to receive RSUs in lieu of a specified portion of his
Retainer. Each Election Form shall specify a Deferral Period with respect to the
RSUs to which it pertains. Election Forms must be received by the Company no
later than the last business day of the Fiscal Year immediately preceeding the
Fiscal Year for which such Retainer amount is earned and paid.

5.3 Award of RSUs. The Company shall award RSUs to each Participant on the Award
Date. Each Participant shall be credited with a whole number of RSUs determined
by dividing (a) the amount of the Participant’s Retainer to be received as an
award of RSUs under paragraph 5.2 by (b) the Discounted Cost of a share of
Common Stock on the Award Date. No fractional RSU will be credited and the
amount equivalent in value to the fractional RSU will be paid out to the
Participant currently in cash. An Award Agreement will be forwarded as soon as
practicable after the Award Date.



Article 6 - Vesting and Payment of RSUs



6.1 Vesting. A Participant shall be fully vested in each RSU 36 months after the
Award Date pertaining to that RSU provided that the Participant has remained a
Director for that entire 36 month period. In the event that a Participant dies,
becomes Disabled or retires in accordance with the retirement policies of the
Board of Directors before the end of the 36 month period after the Award Date of
any RSU, but while still a Director, the Participant or the Participant’s
Beneficiary shall become fully vested in all his RSUs at that time. In the event
that Participant ceases to be a Director following a Change in Control (as
defined in the Participant’s Award Agreement) before the end of the 36 month
period after the Award Date of any RSU, the Participant shall become fully
vested in all RSUs.

6.2 Payment after Vesting. With respect to each vested RSU, the Company shall
issue to the Participant one share of Common Stock as soon as practicable after
the end of the Deferral Period specified in the Participant’s Award Agreement
pertaining to such RSU, or, if earlier, the date the Participant ceases to be a
member of the Board.

6.3 Payment Prior to Vesting. If a Participant ceases to be a member of the
Board for any reason, he/she will receive a cash payment equal to the number of
those RSUs awarded on the Award Date multiplied by the respective Cost of those
RSUs.




      2

--------------------------------------------------------------------------------

 

 
Article 7 - Designation of Beneficiary


A Participant may designate one or more Beneficiaries to receive payments or
shares of Common Stock in the event of his death. A designation of Beneficiary
shall apply to a specified percentage of a Participant’s entire interest in the
Program. Such designation, or any change therein, must be in writing and shall
be effective upon receipt by the Company. If there is no effective designation
of Beneficiary, or if no Beneficiary survives the Participant, the Participant’s
estate shall be deemed to be the Beneficiary.


Article 8 - Amendment or Termination of Program


Subject to the requirements of the Plan, the Company reserves the right to amend
or terminate the Program at any time, by action of the Board or a Committee
delegated by the Board, provided that no such action shall adversely affect a
Participant’s rights under the Program with respect to RSUs awarded and vested
before the date of such action.
 
Article 9 - Miscellaneous Provisions



9.1 No Distribution; Compliance with Legal Requirements.  The Committee may
require each person acquiring shares of Common Stock under the Program to
represent to and agree with the Company in writing that such person is acquiring
the shares without a view to distribution thereof. No shares of Common Stock
shall be issued until all applicable securities law and other legal and stock
exchange requirements have been satisfied. The Committee may require the placing
of such stop-orders and restrictive legends on certificates for Common Stock as
it deems appropriate.

9.2 Notices; Delivery of Stock Certificates. Any notice required or permitted to
be given by the Company or the Committee pursuant to the Program shall be deemed
given when personally delivered or deposited in the United States mail,
registered or certified, postage prepaid, addressed to the Participant at the
last address shown for the participant on the records of the Company. Delivery
of stock certificates to persons entitled to receive them under the Program
shall be deemed effected for all purposes when the Company or a share transfer
agent of the Company shall have deposited such certificates in the United States
mail, addressed to such person at his/her last known address on file with the
Company.

9.3 Nontransferability of Rights.      During a Participant’s lifetime, any
payment or issuance of shares under the Program shall be made to him. No RSU or
other interest under the Program shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
attempt by a Participant or any Beneficiary under the Program to do so shall be
void. No interest under the Program shall in any manner be liable for or subject
to the debts, contracts, liabilities, engagements or torts of a Participant or
Beneficiary entitled thereto.

9.4 Obligations Unfunded and Unsecured. The Program shall at all times be
entirely unfunded, and no provision shall at any time be made with respect to
segregating assets of the Company (including Common Stock) for payment of any
amounts or issuance of any shares of Company Stock hereunder. No Participant or
other person shall have any interest in any particular assets of the Company
(including Common Stock) by reason of the right to receive payment under the
Program, and any Participant or other person shall have only the rights of a
general unsecured creditor of the Company with respect to any rights under the
Program.

9.5 Effective Date of Program. The Program shall become effective as of the date
of its approval by the Board.

9.6 Incorporation of Plan. This Program description is qualified in its entirety
by the Plan. Should there be any discrepancy between this description and the
Plan, the terms of the Plan shall govern, excluding definitions that are
specifically provided herein.




      3

--------------------------------------------------------------------------------

 
